UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1179



ROBERT MCGRAW,

                                                           Petitioner,

          versus


PERRY BRANCH COAL COMPANY; WEST VIRGINIA COAL
WORKERS’ PNEUMOCONIOSIS FUND, INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-578-BLA)


Submitted:   August 24, 1999             Decided:   September 21, 1999


Before LUTTIG and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


S. F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West Vir-
ginia, for Petitioner. K. Keian Weld, Senior Assistant Attorney
General, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert McGraw seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.     See McGraw v. Perry Branch Coal Co., BRB No. 98-578-BLA

(B.R.B. Jan. 15, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2